Citation Nr: 1037650	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  05-14 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	To Be Determined


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service from 
October 1942 to February 1946.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2004 by a Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with 
the current claim.  The hearing was scheduled and subsequently 
held in March 2008.  The Veteran testified at that time and the 
hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As noted above, the Veteran testified at a Travel Board hearing 
in connection with the current claim in March 2008.  The hearing 
transcript is of record.  In August 2010, the Veteran was 
notified pursuant to 38 C.F.R. § 20.707 that the Veterans Law 
Judge (VLJ) who conducted the March 2008 hearing was no longer 
employed by the Board.  The Veteran was afforded another 
opportunity to have a hearing before a VLJ at his local regional 
office.  The Veteran indicated in a September 2010 statement that 
he wished to be scheduled for a hearing.  To date, however, there 
is no indication of record to show that the Veteran was provided 
the requested hearing.  Therefore, a remand is required in this 
case to provide the Veteran with the requested hearing.

In addition, the Board notes that the last properly executed 
power of attorney form, VA Form 21-22, that is of record was 
dated October 2003.  The California Department of Veterans 
Affairs was designated as the Veteran's power of attorney at that 
time.  Since the execution of this form, the Veteran has 
relocated to Georgia and correspondence of record suggests that 
the Georgia Department of Veterans Services (GDVS) is the 
currently designated power of attorney at this time.  However, 
the Board notes that there is no VA Form 21-22 of record which 
appoints GDVS as the Veteran's representative.  On remand, 
therefore, the Veteran's representative should be clarified and a 
newly executed VA Form 21-22 should be included in the claims 
file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be contacted and 
asked to identify his power of attorney 
for the issue currently on appeal.  The 
Veteran should also be asked to clarify 
whether he appointed the Georgia 
Department of Veterans Services as his 
representative in this case.  Regardless 
of the Veteran's response, the Veteran 
should be asked to complete an updated VA 
Form 21-22 (Appointment of Veterans' 
Service Organization as Claimant's 
Representative).  A signed copy of this 
form should be included in the claims 
file.  

2.  After Step 1 is completed, the Veteran 
should be scheduled for a hearing before a 
traveling Veterans Law Judge following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.707 (2009).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



